Stevens, J. (dissenting in part).
I would modify to release from the restraint property in the third category not claimed *121by American citizens or by specific persons as to whom appellant has not by direct act recognized a contrary ownership. As to such specific claimants, they should be permitted to prove that under the law of Czechoslovakia such property actually belongs to them. As to the other property here involved, where there are conflicting claims of title to the assets between the appellant bank and the receiver as representative of the general creditors, such property should be immune from execution, and the restraints heretofore imposed by the judgment and orders appealed from modified to free the property listed in Annexes 1 and 2, subject to the exceptions noted. When the action was instituted originally in 1952 our Government failed to issue a suggestion of immunity. It merely submitted the claim of the Czech Government without argument or comment, and to that extent took no affirmative position. This of course did not bar the Czech Government or its official agent, the Statni Bank, successor to Zivnostenska Bank and into which the Zivnostenska Bank was merged, from appearing and asserting its claim that it was immune from suit. (Cf. Compania Espanola v. Navemar, 303 U. S. 68.) It is clear that there was jurisdiction in our courts to entertain the suit. When, however, the Department of State elected to act and filed a suggestion of immunity which recognized and allowed the claim of the Czechoslovak Government, the effect of such suggestion is to eliminate the necessity for such government to prove ownership of the property in question, and it imposed a duty upon our courts to hold such property exempt from execution. Moreover, such claims, under these circumstances, as a matter of comity should be given recognition by our court. The suggestion recognizes the sovereignty of Czechoslovakia and should be given retroactive effect as to all assets not specifically identified by individual claimants and whose ownership has been recognized and established. See discussion in Sokoloff v. National City Bank (239 N. Y. 158). The validity of the Czech law providing for the filing within three years of claims for restitution should not be questioned here insofar as it applies to Czech nationals or those who are not American citizens, particularly where the original debtor-creditor relationship between the Zivnostenska Bank and the depositor was not created here, and that government has now been recognized de facto or de jure (cf. Salimoff & Co. v. Standard Oil Co., 262 N. Y. 220; see, also, 11 Am. Jur., Conflict of Laws, § 6). It is established that the courts of one independent government will not sit in judgment “ on the validity of the acts of another done within its own territory.” (Ricaud v. American Metal Co., 246 U. S. 304; Oetjen v. Central *122Leather Co., 246 U. S. 297; Underhill v. Hernandez, 168 U. S. 250, 253.) We merely accept the rule when such government is recognized by ours. When a foreign government is recognized “ as the de jure government of the country in which it is established, such recognition is retroactive in effect and validates all the actions and conduct of the government so recognized from the commencement of its existence.” (Oetjen v. Central Leather Co., supra, pp. 302-303.)
This case, while at one phase resembling in certain aspects the Navemar ease {supra), may now be distinguished from it. In that case the Department of State refused to act and referred the Spanish Ambassador to the courts. The verified suggestion of the Ambassador was tendered in support of an application to appear as claimant. And in Mexico v. Hoffman (324 U. S. 30) the court merely refused to enlarge the immunity to an extent which our Government had not seen fit to recognize. The claim of the Mexican Government was recognized but was not allowed. Both cases discuss the effect of a suggestion of immunity.
In this case admittedly the securities to which the Czech Government claims title through the Zivnostenska Bank are not in its possession. However, it must be assumed that all relevant factors were considered and weighed by our Department of State before it recognized and allowed the immunity. Having done so, it becomes the duty of the courts to accept such recognition and allowance as the rule for their decision. (See Ricaud v. American Metal Co., 246 U. S. 304; 30 Am. Jur., International Law, §§ 48-50; see, also, Rich v. Naviera Vacuba, 197 F. Supp. 710, affd. 295 F. 2d 24.)
Babin, J. P., Eager and Stettbr, JJ., concur with McNally, J.; Stevens, J., dissents in part in opinion.
Orders entered on April 13, 1960 and March 16,1961 affirmed, with $20 costs and disbursements to the respondents.